        Case 2:20-cr-00028-DLC Document 37 Filed 03/10/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

UNITED STATES OF AMERICA,                            CR 20–28–BU–DLC

                     Plaintiff,

vs.                                                      ORDER

RUBEN FRANCISCO FEDERICO,

                      Defendant.



      This Court sentenced Defendant Ruben Francisco Federico on March 9,

2021. The Court has since become aware that its judgment contains a typo. On

page two, the judgment indicates that Federico’s 15-month sentence shall run

“currently” with two potential state court sentences. The Court’s amended

judgment shall reflect that Federico’s 15-month sentence is imposed to run

“concurrently” with the two state court sentences.

      IT IS ORDERED that an amendment judgment shall be prepared and filed.




                                         1
 Case 2:20-cr-00028-DLC Document 37 Filed 03/10/21 Page 2 of 2



DATED this 10th day of March, 2021.




                               2
